United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2372
                                   ___________

Tandy L. Hairston,                      *
                                        *
             Appellant,                 *
                                        *
Carolyn Beverly,                        *
                                        * Appeal from the United States
             Plaintiff,                 * District Court for the
                                        * Eastern District of Missouri.
      v.                                *
                                        * [UNPUBLISHED]
United States of America,               *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: July 6, 2007
                                Filed: July 23, 2007
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       In March 2005 Tandy Hairston sought return of a Rolex watch as well as
numerous other items seized by the FBI in November 2001 as part of a criminal
investigation. The district court1 dismissed Hairston’s claim for return of the watch,
and Hairston appeals.

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
       We conclude we lack jurisdiction to review the March 2006 order. While the
district court dismissed some of Hairston’s claims in a January 6 order, the court has
not rendered final judgment on Hairston’s claim for property on a “List of Items To
Be Returned,” which he submitted to the court on January 23. Thus, the March order,
which disposed of only the watch claim, did not end the litigation on the merits.
See 28 U.S.C. § 1291 (courts of appeals have jurisdiction over district court’s final
decisions); Tenkku v. Normandy Bank, 218 F.3d 926, 927 (8th Cir. 2000) (decision
is not usually final unless it effectively ends litigation on merits and leaves nothing
for district court to do but execute judgment). If the court intended the March 2006
order to be a partial final judgment, certification under Federal Rule of Civil
Procedure 54(b) was required. See Fed. R. Civ. P. 54(b) (when action raises more
than one claim for relief, court may direct entry of final judgment as to fewer than all
claims only upon “an express determination that there is no just reason for delay and
upon an express direction for the entry of judgment”; in absence of such determination
and direction, order which adjudicates fewer than all claims does not terminate action
as to any claim); Stockman’s Water Co. v. Vaca Partners, 425 F.3d 1263, 1266 (10th
Cir. 2005) (district court’s certification was ineffective to provide jurisdiction over
appeal where certification order did not include analysis of relevant factors under Rule
54(b)); cf. Bullock v. Baptist Mem’l Hosp., 817 F.2d 58, 59 (8th Cir. 1987) (orders
directing entry of final judgment as to fewer than all parties must, either in express
words or by unmistakably clear implication, contain findings specifically required by
Rule 54).

      Accordingly, we dismiss the appeal for lack of jurisdiction.

                        ______________________________




                                          -2-